        Case 1:20-cv-00720-PAE-DCF Document 22 Filed 08/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 ENRIQUE SANTIAGO,                                                      :
                                                                        :
                                              Plaintiff,                :   20 Civ. 720 (PAE) (DCF)
                            -v-                                         :
                                                                        :   OPINION AND ORDER
 COMMISSIONER OF THE SOCIAL SECURITY                                    :
                            1
 ADMINISTRATION,                                                        :
                                              Defendant.                :
                                                                        :
 ---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        Plaintiff Enrique Santiago, who is proceeding pro se, brings this action under the Social

Security Act (the “Act”), 42 U.S.C. § 405(g), seeking judicial review of a final decision of the

Commissioner of Social Security (the “Commissioner”) denying Santiago Supplemental Security

Income (“SSI”) under the Act on the grounds that, for the relevant period, Santiago’s

impairments did not render him disabled under the Act. Before the Court is the July 15, 2021

Report and Recommendation of the Hon. Debra C. Freeman, United States Magistrate Judge,

recommending that the Commissioner’s motion for judgment on the pleadings be denied and

remanding for further administrative proceedings. Dkt. 21 (“Report”). For the following

reasons, the Court adopts the Report in full.

                                                DISCUSSION

        “A district court may set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by ‘substantial evidence’ or if the decision

is based on legal error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (citation omitted);



1
 As of July 9, 2021, Kilolo Kijakazi has been appointed Acting Commissioner of the Social
Security Administration (“SSA”).
       Case 1:20-cv-00720-PAE-DCF Document 22 Filed 08/02/21 Page 2 of 3




see also 42 U.S.C. § 405(g). “Substantial evidence means more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Burgess, 537 F.3d at 127 (citation omitted).

       In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the

record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Because neither Santiago nor the Commissioner has submitted objections to the Report,

review for clear error is appropriate. Careful review of Judge Freeman’s thorough and well-

reasoned Report reveals no facial error in its conclusions; the Report is therefore adopted in its

entirety. The Report explicitly states that failure to object within fourteen days will result in a

waiver of objections and will preclude appellate review. Report at 44. Accordingly, the failure

to object operates as a waiver of appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601,

604 (2d Cir. 2008) (citing Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir.

1989) (per curiam)).

                                          CONCLUSION

       For the reasons articulated in the Report, the Court denies the Commissioner’s motion for

judgment on the pleadings and remands this case for further administrative proceedings. The




                                                   2
       Case 1:20-cv-00720-PAE-DCF Document 22 Filed 08/02/21 Page 3 of 3




Clerk of Court is respectfully directed to terminate the motion pending at docket 17, and to close

this case.



                                                            PaJA.�
        SO ORDERED.

                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: August 2, 2021
       New York, New York




                                                3
